MEMORANDUM DECISION

Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be                                     Jul 16 2019, 9:59 am
regarded as precedent or cited before any
                                                                               CLERK
court except for the purpose of establishing                              Indiana Supreme Court
                                                                             Court of Appeals
the defense of res judicata, collateral                                        and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
David M. Payne                                            Curtis T. Hill, Jr.
Marion, Indiana                                           Attorney General of Indiana
                                                          Lauren A. Jacobsen
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                            IN THE
    COURT OF APPEALS OF INDIANA

K.B.,                                                     July 16, 2019
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          19A-JV-188
        v.                                                Appeal from the Grant Superior
                                                          Court
State of Indiana,                                         The Honorable Dana J.
Appellee-Petitioner.                                      Kenworthy, Judge
                                                          The Honorable Brian F. McLane,
                                                          Juvenile Magistrate
                                                          Trial Court Cause No.
                                                          27D02-1810-JD-121



Mathias, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-JV-188 | July 16, 2019                      Page 1 of 8
[1]   K.B. was adjudicated a delinquent child for committing acts that would

      constitute Class B misdemeanor disorderly conduct if committed by an adult.

      K.B. now appeals and argues that the State presented insufficient evidence to

      support his delinquency adjudication.

[2]   We affirm.


                                  Facts and Procedural History
[3]   K.B. is a fourteen-year-old middle school student at the Indiana Academy. On

      September 13, 2018, K.B. was involved in a social media comment thread that

      sparked conflict among him and a few classmates. K.B.’s anger and frustration

      from the comments carried over into the school day. During Mr. Edson Baiao’s

      (“Mr. Baiao”) normal class period, K.B. became angry and “flipped over a

      partition of a pocket door . . . and [threw] some classroom materials, like papers

      and things on the floor[.]” Tr. p. 6. The partition was in the middle of the

      classroom and approximately three feet wide and over five feet tall.

      Importantly, after knocking down the partition, K.B. yelled, “I’ll f***ing kill

      ‘em all.” Id. at 11.


[4]   Mr. Baiao called Indiana Academy director Rachel Roesch (“Ms. Roesch”)

      regarding K.B.’s disruptive behavior in the classroom and requested her

      assistance with the situation. Ms. Roesch observed the partition lying on the

      floor in the classroom full of students. Ms. Roesch took K.B. back to the office

      and called K.B.’s mother. Ms. Roesch talked with K.B. about what had



      Court of Appeals of Indiana | Memorandum Decision 19A-JV-188 | July 16, 2019   Page 2 of 8
      happened in the classroom, and K.B. admitted he had pushed over the partition

      and made the threat. Tr. pp. 10–11.


[5]   On October 15, 2018, the State filed a petition alleging that K.B. was a

      delinquent child for committing acts that would constitute Class B

      misdemeanor disorderly conduct if committed by an adult. The juvenile court

      held a fact-finding hearing on November 28, 2018, at which Ms. Roesch

      testified. During that testimony, the following colloquy occurred:


              Q: Um, I’m going to direct your attention to September 13th of
              this year. Um, do you know what ---- were you called to a
              classroom to deal with a disruption that had occurred there?


              A: Yes


              Q: What classroom was that?


              A: The middle school room for Indiana Academy.


              Q: Okay, and uh, who’s the teacher?


              A: Mr. B is what they call him. His name is Edson Baiao.


              Q: And did Mr. Baiao tell you why you were ---- your assistance
              was, was needed?


                                                       ...


              A: Yes.



      Court of Appeals of Indiana | Memorandum Decision 19A-JV-188 | July 16, 2019   Page 3 of 8
        Q: And what did he tell you?


        A: That a student became upset in the classroom and had flipped
        over a partition of a pocket door, um, and had thrown some
        classroom materials, like papers and things on the floor and ----


        Q: And when you got ---- I’m sorry. Go ahead.


        A: And, and he had yelled a threat was the other issue.


        Q: And when you, um, arrived, were there students assembled in
        that classroom?


        A: Yes.


        Q: And was ---- that’s a normal time for class to be taking place?


        A: Yes.


        Q: And was [K.B.] one of those students?


        A: Yes.


        Q: And did you see any sign or indication of something that had
        been knocked over in the classroom?


        A: Yes.


        Q: Would you explain that to the Judge, please?


        A: The, the partition ---- it’s, uh, it’s like a wall to separate the
        middle school room into a hall, uh, like a ---- we called it the
Court of Appeals of Indiana | Memorandum Decision 19A-JV-188 | July 16, 2019    Page 4 of 8
              sensory room area. Um, it’s similar to a pocket door but it
              doesn’t sit in a door. It’s just separating, and it was completely
              pushed over to the ground.


              Q: And is it large enough that it would’ve caused, uh, both a
              visual and an audible disruption to the class if it goes falling to
              the ground?


              A: Yeah.


              Q: To the floor?


              A: Uh-huh.


              Q: And it’s there for a, for a certain purpose to maintain what?


              A: Um, there’s a classroom on the other side so to help block
              noise and to keep noise inside both classrooms.


      Tr. pp. 6–7.

[6]   K.B. moved for a directed verdict claiming the State had not presented

      sufficient evidence that K.B. committed disorderly conduct. The court denied

      the motion and entered a true finding on the allegation of delinquency. On

      December 28, 2018, the juvenile court subsequently entered a dispositional

      order placing K.B. on formal probation for a term of six months and mandatory

      participation in counseling. K.B. now appeals his delinquency adjudication.




      Court of Appeals of Indiana | Memorandum Decision 19A-JV-188 | July 16, 2019   Page 5 of 8
                                      Discussion and Decision

[7]   K.B. argues that the evidence is insufficient to support his delinquency

      adjudication. When we review the sufficiency of the evidence to support

      a delinquency adjudication, we consider only the probative evidence and

      reasonable inferences supporting the adjudication. D.W. v. State, 903 N.E.2d

      966, 968 (Ind. Ct. App. 2009), trans. denied. We do not assess witness credibility

      or reweigh the evidence. Id. We consider conflicting evidence most favorably to

      the trial court's ruling. R.H. v. State, 916 N.E.2d 260, 267 (Ind. Ct. App. 2009)

      (citing Drane v. State, 867 N.E.2d 144, 146–47 (Ind. 2007)), trans. denied. We will

      affirm the adjudication unless no reasonable fact-finder could find the elements

      of the offense proven beyond a reasonable doubt. Id. It is not necessary that the

      evidence overcome every reasonable hypothesis of innocence. Id. The evidence

      is sufficient if an inference may reasonably be drawn from it to support the

      adjudication. Id.


[8]   To support K.B.’s delinquency adjudication for acts that would constitute Class

      B misdemeanor disorderly conduct if committed by an adult, the State was

      required to prove that K.B.: (1) recklessly, knowingly, or intentionally; (2)

      disrupted a lawful assembly of persons. Ind. Code § 35-45-1-3(a). K.B. does not

      dispute that he pushed over the partition in the classroom and made a threat

      while doing so; his sole argument on appeal is that the State failed to prove that

      he disrupted a lawful assembly of persons.




      Court of Appeals of Indiana | Memorandum Decision 19A-JV-188 | July 16, 2019   Page 6 of 8
[9]    In support of his argument, K.B. cites D.R. v. State, 729 N.E.2d 597, 599 (Ind.

       Ct. App. 2000). In D.R., a student muttered an expletive in the presence of one

       teacher outside the classroom while standing in the common area. Id. at 598.

       The State alleged that D.R. was a delinquent child because he committed

       disorderly conduct. Id. At trial and on appeal, D.R. argued that there was

       insufficient evidence that his behavior disturbed a lawful assembly of persons

       because he muttered his expletive in the presence of one teacher and not in the

       presence of a group of people. This court found the evidence was insufficient to

       support the trial court’s finding that D.R. committed the offense of disorderly

       conduct by disrupting a lawful assembly of persons. Id. at 599.


[10]   The facts of this case are readily distinguishable from those in D.R. First, K.B.

       was present in a classroom during normal school hours when students are

       expected to be in the classroom. And under the facts and circumstances of this

       case, it was reasonable for the juvenile court, acting as the finder of fact, to find

       that K.B. did not knock over the partition and make the threat in front of Mr.

       Baiao alone, but rather, in the presence of other students, thereby distinguishing

       this case from D.R.


[11]   Students are required by law to be in the classroom and Ms. Roesch received

       the call about disruptive behavior during a normal class period. Ms. Roesch

       testified that when she arrived, there were students in the room and that K.B.

       was “one of those students.” Tr. pp. 6-7. Therefore, there was a reasonable

       inference drawn from the evidence that a group of students were assembled in

       the classroom for the common purpose of receiving an education. Further, K.B.
       Court of Appeals of Indiana | Memorandum Decision 19A-JV-188 | July 16, 2019   Page 7 of 8
       had a conversation with Ms. Roesch explaining what had just happened and

       Ms. Roesch testified that in her experience, such an incident would be

       disruptive to the efforts of the students to learn. For these reasons, and mindful

       of the nature of K.B.’s threat, in the context of current events, we conclude that

       the State presented sufficient evidence that K.B. disrupted a lawful assembly of

       persons.


                                                  Conclusion
[12]   Based on the facts and circumstances before us, the State presented sufficient

       evidence to support K.B.’s delinquency adjudication for committing acts that

       would constitute Class B misdemeanor disorderly conduct if committed by an

       adult.


[13]   Affirmed.


       May, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-188 | July 16, 2019   Page 8 of 8